DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3 have been amended; support for the amendment can be found in [0027] and [0029] of the original disclosure.
Claim 11 is newly added; support for this claim can be found in [0029] of the original disclosure.
Claims 4-6 have been canceled.
Claims 1-3 and 7-11 are currently pending in this office action.

Claim Rejections
The claim rejections of claims 1-3 and 5-10 are withdrawn because of the amendments to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Benjamin Prebyl on 11/10/2021.

The application has been amended as follows: 

In claim 10, line 1 deleted “claims” and inserted ---claim---

In claim 11, line 1 deleted “claims” and inserted ---claim---

Allowable Subject Matter
Claims 1-3 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Negi (US2015/0243986 A1), Fukuoka (Fukuoka, Hiroshi, Junichi Kiyoto, and Shoji Yamanaka. "Superconductivity of Metal Deficient Silicon Clathrate Compounds, Ba8-x Si46 (0< x≤ 1.4)." Inorganic chemistry 42.9 (2003): 2933-2937) and Wagner (Wagner, Nicholas A., et al. "Electrochemical cycling of sodium‐filled silicon clathrate." ChemElectroChem 1.2 (2014): 347-353).

Negi discloses a battery ([0010]) comprising: anode layer ([0010]) including a silicon clathrate compound ([0008]; [0015]; [0138]), as an anode active material ([0010]), 

                        
                            (
                            
                                
                                    "
                                    A
                                
                                
                                    x
                                
                            
                            
                                
                                    B
                                
                                
                                    y
                                
                            
                            
                                
                                    C
                                
                                
                                    z
                                
                            
                        
                    ”; “silicon”; [0015]) having a composition represented by                         
                            
                                
                                    M
                                
                                
                                    x
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    46
                                
                            
                        
                     ([0015]; [0138]).

Negi further discloses wherein the x satisfies 0 < x < 8 (Negi “X is 7 to 9”; [0015]

Fukuoka discloses a method (pg. 334; Experimental section; Table 1) of obtaining a single phase (pg. 334, Col. 2, para. 4) type I silicon clathrate (“the compositions were                         
                            
                                
                                    B
                                    a
                                
                                
                                    7.76
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    46
                                
                            
                        
                     and                         
                            
                                
                                    B
                                    a
                                
                                
                                    7.61
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    46
                                
                            
                        
                     for samples 4 and 6”; pg. 335, Col. 2, para. 1) within the parameters of Negi’s desired clathrate compound formula ([0015]).

However, both Negi (see Negi, paragraph [0015], and the Examples thereof) and Fukuoka (which is directed to barium compound: BasxSi46 (0 < x < 1.4) fail to teach and/or fairly suggest a silicon clathrate compound (MxSi46) that includes Na element as the M. Thus, the features of amended claim 1, which require (i) that the silicon clathrate compound (MxSi46) includes Na element as the M, and (ii) that x satisfies 0 < x < 8, would not have been obvious over Negi and Fukuoka. 

Wagner discloses a battery (“pouch cell”; pg. 352, Col. 1, para. 2) comprising an anode layer (“this slurry was coated onto a copper foil”; pg. 352, Col. 1, para. 2), 

the anode layer (pg. 352, Col. 1, para. 2) including a silicon clathrate compound (pg. 352, Col. 1, para. 2), as an anode active material (pg. 352, Col. 1, para. 2), 

xSi46                         
                             
                            (
                            "
                            
                                
                                    N
                                    a
                                
                                
                                    8
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    46
                                
                            
                        
                    ”; pg. 348, Col. 1, para. 1). However, Wagner fails to disclose or suggest wherein x is less than 8 or wherein the silicon clathrate compound includes a crystal phase of a type I silicon clathrate as a main phase. Further, it would not have been obvious to one of ordinary skill to modify Wagner according to these limitations as no motivation in the prior art could be found to do so. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727